Dowdy v MTA-Long Is. Bus (2014 NY Slip Op 08395)





Dowdy v MTA-Long Is. Bus


2014 NY Slip Op 08395


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-06078
 (Index No. 6524/11)

[*1]Mary Dowdy, appellant, 
vMTA-Long Island Bus, respondent, et al., defendant.


The Gucciardo Law Firm PLLC, New York, N.Y. (Shayne, Dachs, Sauer & Dachs, LLP [Jonathan A. Dachs], of counsel), for appellant.
Zaklukiewicz, Puzo & Morrissey, LLP, Islip Terrace, N.Y. (Eric Z. Leiter of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Feinman, J.), dated February 19, 2013, which granted the motion of the defendant MTA-Long Island Bus for summary judgment dismissing the complaint insofar as asserted against it.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly sustained personal injuries shortly after she boarded a bus owned and operated by the defendant MTA-Long Island Bus, when it suddenly accelerated, causing her to fall.
To establish a prima facie case of negligence against a common carrier for injuries sustained by a passenger as a result of the movement of the vehicle, the plaintiff must establish that the movement consisted of a jerk or lurch that was " unusual and violent'" (Urquhart v New York City Tr. Auth., 85 NY2d 828, 830, quoting Trudell v New York R.T. Corp., 281 NY 82, 85; see MacDonald v New York City Tr. Auth., 106 AD3d 1057; Rayford v County of Westchester, 59 AD3d 508, 509; Golub v New York City Tr. Auth., 40 AD3d 581, 582). Here, MTA-Long Island Bus established its prima facie entitlement to judgment as a matter of law by submitting a transcript of the plaintiff's deposition testimony, which demonstrated that the movement of the bus was not "unusual or violent" or of a "different class than the jerks and jolts commonly experienced in city bus travel" (Urquhart v New York City Tr. Auth., 85 NY2d at 830; see MacDonald v New York City Tr. Auth., 106 AD3d at 1058; Burke v MTA Bus Co., 95 AD3d 813; Rayford v County of Westchester, 59 AD3d at 509; Golub v New York City Tr. Auth., 40 AD3d at 582). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the motion of MTA-Long Island Bus for summary judgment dismissing the complaint insofar as asserted against it.
ENG, P.J., COHEN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court